Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-23-2003

USA v. Weston
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2761




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Weston" (2003). 2003 Decisions. Paper 349.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/349


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No: 02-2761

                            UNITED STATES OF AMERICA


                                              v.

                                  THOMAS WESTON,
                                     a/k/a Rasul


                                          Thomas Weston,
                                              Appellant

                     On Appeal from the United States District Court
                             for the District of New Jersey
                            D.C. Criminal No. 98-cr-00358
                          District Judge: Garrett E. Brown, Jr.

                     Submitted pursuant to Third Circuit LAR 34.1(a)
                                     July 17, 2003

                    Before: McKEE, BARRY & WEIS, Circuit Judges

                                   (Filed: July 23, 2003)

                               OPINION OF THE COURT

McKee, Circuit Judge.

       Thomas Weston appeals the sentence of 210 months that was imposed based upon

an offense level of 36 in a criminal category of II. The sentence was imposed following

our remand to the district court after we vacated the sentence that was initially imposed.

Counsel has filed a brief pursuant to U.S. v. Anders, 386 U.S. 738 (1967), in which he
alleges that, based upon his examination of the record, there are no nonfrivilous issues for

appeal. We agree that there are no nonfrivolous issues for appealing the sentence that

was imposed following our remand.

       Weston has also filed a pro se brief raising three issues. He claims that the district

court erred in attributing 200 grams of crack cocaine to him as relevant conduct, that the

district court erred in improperly declining to revisit the issue of enhancement for an

obstruction of justice previously imposed, and that the district court improperly concluded

it lacked legal authority to grant a downward departure under U.S.S.G. § 5K1.1 based

upon Weston’s alleged cooperation. We find that each of these arguments is meritless.

Our remand was for the limited purpose of determining the appropriate base offense level

for sentencing. U.S. v. Boone-Weston, 279 F.3d 163 (3d Cir. 2002). The district court

clearly did not err in staying within the confines of our remand. Accordingly, we will

affirm the judgment of the district court.

TO THE CLERK:

       Please file the foregoing opinion.

                                             By the Court,




                                             /s/ Theodore A. McKee

                                             Circuit Judge




                                               2
3